PER CURIAM.
October 5, 1888, the five car loads of lead in question reached the station of the Delaware, Lackawanna & Western Railroad Company at Hoboken, which corporation had brought it from the West. It is conceded that, when the lead arrived, it was owned by Nathan Corwith & Co. The only question presented on this appeal is one of fact: Was Gurden Corwith authorized by Nathan Corwith & Co. to sell the lead? The learned trial court found this issue of fact in favor of the defendants, and upon evidence which permits no other answer to the question. The senior member of the firm of Nathan Corwith & Co. was m the city of New York. The firm received the usual notice of the arrival of the lead, and turned that notice over to Gurden Cor-with, who had long acted as the broker of the firm. The evidence shows that he had on many occasions stored lead and received warehouse receipts in his own name, and sold the lead. In regard to this particular shipment, the evidence justifies the conclusion that Nathan Cor-with & Co. authorized this very disposition to be made of this lead. None of the appellants established any legal or equitable claim to the property. None of the rulings of the learned trial judge upon the admission or exclusion of evidence are challenged, and no question was argued at the bar of this court or upon the briefs of counsel, except this single question of fact, which was well decided. The judgment should be affirmed, with costs.